—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a bench trial of grand larceny in the third degree (Penal Law § 155.35) and criminal possession of stolen property in the third degree (Penal Law § 165.50). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is legally sufficient to establish defendant’s guilt beyond a reasonable doubt (see, People v Bleakley, 69 NY2d 490, 495). The testimony of defendant that conflicted with that of the People’s witnesses presented an issue of credibility for County Court, whose determination is entitled to great deference (see, People v Van Akin, 197 AD2d 845; People v Davis, 191 AD2d 705, 706). (Appeal from Judgment of Monroe County Court, Marks, J.— Grand Larceny, 3rd Degree.) Present — Green, A. P. J., Hurl-butt, Scudder and Lawton, JJ.